Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00700-CV

                          IN RE Robert CORONA and Christina M. Mozisek

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 30, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 10, 2013, relators filed a petition for writ of mandamus complaining of the trial

court’s denial of a motion to dismiss. The court has considered relators’ petition for writ of

mandamus and is of the opinion that relators are not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 385145, styled Green Tree Servicing LLC v. Robert G. Corona and Christina
M. Mozisek and All Occupants, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable Jason
Wolff presiding.